Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 03/09/2021 are accepted. Claims 3-5, 9-10, and 13-15 are amended; and claims 1-2, 6-8, 17-19, and 22 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see Page 8, section titled “Objection to the Drawings”, filed 03/09/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see Page 8, section titled “Objection to the Claims”, filed 03/09/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claims 1 and 15 have been withdrawn. 
	Applicant’s arguments, see Pages 8-9, section titled “Rejection under 35 U. S. C. §112”, filed 03/09/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 1-10, 12-15, and 17-22 have been withdrawn. 
Applicant’s arguments, see Pages 10-11, section titled “Rejections under 35 U. S. C. §103”, filed 03/09/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1 - 2, 4, 6 - 8, 13 - 14, and 19 as being unpatentable over U.S. PGPUB 2013/0178806 to Felix-Faure et al., hereinafter Felix-Faure, in view of U.S. PGPUB 2006/0271015 to Mantell, hereinafter Mantell; Claims 9 - 10 as being unpatentable over Felix-Faure in view of Mantell and further in 
Allowable Subject Matter
3)	Claims 3-5, 9-10, 12-15 and 20-21 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 15, the closest prior art of record is Moncada. While Moncada teaches an apparatus for withdrawing and administering viscous fluid medication comprising: a syringe adapter (Fig. 4; 80); and a needle holder (Fig. 4; 94 and 120), wherein the syringe adapted comprises a sidewall and a support hub member (as shown in Fig. 5), the sidewall having an interior surface defining a chamber (as shown in Fig. 5); a flanged area extends outwardly from the terminal edge of the proximal end of the side wall (Fig. 5; 112); a viscous fluid communication path extends through the chamber; the needle holder comprises a needle holder sidewall; a flanged area (Fig. 5; 122) extends outwardly from a terminal edge of the proximal end of the needle holder sidewall; and a distal end of the support hub member is configured with an internal thread (Fig. 5; 124)for threadably receiving the flanged area of the needle holder sidewall; Moncada fails to teach wherein the distal end of the syringe adapter is frustoconical such that the chamber is frustoconical; wherein the first opening into the chamber has an inner diameter of at least 0.05 inches; and wherein the needle holder further comprises a wall radially surrounding at least a portion of an exterior surface of 
While Mantell teaches a syringe adapter (Fig. 4; 402) wherein a chamber (Fig. 4; 414) of the syringe adapter has a first opening (Fig. 4; 416) with a diameter of between 0.078 inches and 0.14 inches (Mantell teaches the first opening diameter to be 0.131 inches, which lays between 0.078 inches and 0.14 inches) [Paragraph 0047]; this combination does not teach the claim, as one of skill in the prior art would have no reason to combine the hypodermic needle syringe adapter of Moncada with the insufflation syringe adapter of Mantell. 
While Bickford-Smith teaches a syringe adapter (Fig. 1; 30), a needle holder (Fig. 1; 14), and needle (Fig. 1; 50) wherein the distal end of the needle holder is configured to threadably affix thereto the proximal end of the needle [Paragraph 0067], Moncada in view of Bickford-Smith fails to reasonably teach or suggest, alone or in combination wherein the needle holder further comprises a wall radially surrounding at least a portion of an exterior surface of the distal end of the needle holder sidewall.
The combined structure of the needle holder having a radial wall that allows for threadably connecting to the proximal end of a needle imparts novel and non-obvious function of the claimed invention; namely, by providing additional strength to the needle assembly, and reducing the likelihood of physical failure during use - as noted by Applicant in the originally filed specification, Paragraph [0079].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783